DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-8 are allowed in light of the patenting of JP 2020-010022 and as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially a control unit configured to restrict the automatic driving based on the battery information, wherein the battery information includes an estimation value in which information accuracy deteriorates when the battery is mounted or removed, and when the mounting of the battery is detected, by a function of the control unit, the processor performs a process of restricting the automatic driving using the battery information excluding the estimation value until a predetermined time elapses of independent claim 1 with similar language present in independent claim 8.
Akuzawa (US 2020/0070661) is considered the most relevant prior art as it discloses the restriction of autonomous driving due to failures in a vehicle power supply system.  However, Akuzawa fails to disclose the above noted limitations.
Symanow et al. (US 2019/0375298), Iwane et al. (US 2017/0016962) and Sakakibara et al. (US 2016/0355098) are also considered relevant art as each discloses aspects of the current invention, such as disabling autonomous driving or detection of a replacement battery in a system.  However, none disclose the above noted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836